Citation Nr: 1545216	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right leg disorder, including as secondary to cervical spine degenerative disc disease.

4.  Entitlement to service connection for left leg disorder, including as secondary to cervical spine degenerative disc disease.

5.  Entitlement to service connection for shoulder disorder, including as secondary to cervical spine degenerative disc disease.

6.  Entitlement to an increased evaluation for residuals of removal of cyst of right wrist, including scar, currently assigned a noncompensable evaluation prior October 15, 2008 and 10 percent thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently returned to the RO in Cleveland, Ohio.

In January 2015, the Board denied service connection for a (1) service connection for degenerative disc disease of the cervical spine; (2) service connection for bilateral hearing loss; (3) service connection for a right leg disorder including as secondary to cervical spine degenerative disc disease; (4) service connection for a left leg disorder including as secondary to cervical spine degenerative disc disease; (5) service connection for a shoulder disorder including as secondary to cervical spine degenerative disc disease; and (6) an increased evaluation for residuals of removal of cyst of right wrist, including scar, currently assigned a noncompensable evaluation prior to October 15, 2008, and 10 percent thereafter.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the issues back to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR noted that the January 2015 Board decision relied heavily on a July 2014 VA examination to deny service connection for Veteran's cervical spine disability and secondary claims.  In the July 2014, examination, the examiner noted that there was no evidence in the record regarding chronicity of complaints or care of a neck condition for over 24 years after service until a VA examination was provided in August 1988.  However, this was clearly in accurate, as in a May 1977 letter, a private physician noted that Veteran suffered from neck pain and stiffness in his back and neck, with physical examination revealing near-rigidity of the neck and trunk motion.  Additionally, in May 1986, the Veteran presented at the Emergency Room with a stiff neck and was diagnosed with a muscle strain.  There was another report of a stiff neck in June 1986.  Because the July 2014 examiner's opinion was in part based on the inaccurate premise that Veteran did not have any symptoms of a neck condition until 1988 despite evidence to the contrary, a remand is warranted for a new opinion.  As the Veteran's claims for service connection for left and right leg and bilateral shoulder disorders are claimed as secondary to his neck disorder, the Board finds these claims must also be remanded. 

The JMR also noted that the Board errored in not affording the Veteran a VA examination for his hearing loss claim.  The Veteran has alleged his noise exposure in service was due to sitting near an engine of a MATS plane on the way home from Hawaii on emergency leave without hearing protection in June 1963.  A December 1963 service medical record also documented the Veteran's requests to have an audiogram.  Most notably, a VA audiology examination was provided in May 1998, but failed to provide any sort of opinion regarding service connection.  Absent a rationale in the May 1998 VA audiology examination and in light of the entire evidence of record, the parties agreed that the duty to assist was not satisfied and that VA must provide the Veteran with a VA examination and opinion regarding his claim for service connection for a hearing loss disability.

The JMR indicated that the Veteran's right wrist was already service-connected at 10 percent for his scar so the Board properly discussed whether a separate compensable evaluation was warranted based on limitation of motion of the wrist.  However, the parties agreed that while the July 2014 VA examiner may not have been able to record definitive range of motion findings, the examiner certainly was able to report Veteran's limited movement.  The Board's statement of reasons or bases fails to consider whether Veteran's limitation of movement resulting in less movement than normal and weakened movement warrants the assignment of a separate compensable rating.  Therefore, another VA examination is necessary to determine the nature and severity of the Veteran's right wrist disability to include whether there is any neurological impairment. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical care providers who treated the Veteran for his claims on appeal and whose records have not been obtained and added to the claims file.  

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the July 2014 VA examiner for an addendum opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

The examiner should opine whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed cervical spine disorder was incurred during active service.  The examiner should specifically discuss the May 1977 letter and May and June 1986 private treatment records outlined above in the opinion.  

The examiner should also opine whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed bilateral leg disorder, and/or bilateral shoulder disorder is proximately due to, or alternatively aggravated (worsened beyond the natural progression of such disorder) by the diagnosed cervical spine disorder.  If not, the examiner should opine whether it is at least as likely as not (at least a 50 percent probability) that such disorders (bilateral leg and bilateral shoulder) were incurred in service or are otherwise related to any incident of service.  

Additionally, the examiner must cite any other relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided.

3.  Arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  After examination of the Veteran and review of the record, and accepting the Veteran's in-service reports of noise exposure, the examiner is requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability is causally related to service or any incident of service to include noise exposure.

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided and should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran.  If the examiner discounts any evidence including lay evidence, he or she should provide a reason for doing so.  The examiner should note that that the absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  A report should be prepared and associated with the Veteran's VA claims folder.

4.  The Veteran should be scheduled for an appropriate VA medical examination regarding his service-connected residuals of removal of a cyst of the right wrist.  The claims file should be made available to and reviewed by the examiner.

The examiner then should obtain from the Veteran a description of his relevant wrist history and symptomatology, to include information about onset, frequency, duration, and severity.

All tests, studies, or evaluations deemed necessary next shall be performed.  This shall include determining whether or not the Veteran has any ankylosis in the right wrist.  If so, it also shall include determining where the ankylosis is located in terms of position and degree as well as whether it is favorable or unfavorable.  The examiner should also determine the Veteran's range of motion both initially, after repeated use, and during flare-ups, if possible.  Each direction (dorsiflexion, palmar flexion, ulnar deviation, and radial deviation) shall be addressed in terms of the entire range possible as well as the points where pain, fatigue, or other limiting factors begin and end.  Results shall be expressed in degrees.

The examiner should also identify the nature and severity of any related scars, and any neurologic abnormalities that are associated with the Veteran's right wrist condition.  If there are no neurological abnormalities associated with the Veteran's left wrist condition, the examiner should specifically state such.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




